IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


PETER D. MELCHIORRE,                     : No. 849 MAL 2017
                                         :
                   Petitioner            :
                                         : Petition for Allowance of Appeal from
                                         : the Order of the Superior Court
             v.                          :
                                         :
                                         :
422 DEVELOPMENT, INC.,                   :
PHOENIXVILLE TOWN CENTER, LP,            :
LONGVIEW DEVELOPMENT, LP, GIANT          :
LANDLORD, LP, SEARS ROEBUCK &            :
CO., K MART CORPORATION, GIANT           :
FOOD STORES, INC., HARDWARE              :
LANDLORD GP, LLC AND                     :
PHOENIXVILLE BOROUGH,                    :
                                         :
                   Respondents           :


                                    ORDER



PER CURIAM

     AND NOW, this 23rd day of May, 2018, the Petition for Allowance of Appeal is

DENIED.